Pouter, J.
delivered the opinion of the court.
This action is brought to recover from the defendant, the value of a slave, hired by the plaintiff to the defendant. The petition charges, that the negro was used for other purposes than those contemplated by the contract, and that in consequence thereof, he was lost.
The answer puts at issue, the allegations in the petition, and also avers, that the consent of the plaintiff was given to the employment of the slave, in the business which is now charged as a deviation from the contract.
The case appears to have been tried five times by a jury. There have been three verdicts for the plaintiff, and twice *56no verdict was given, in consequence of the jurors not being able to agree.
The judges who granted the new trials, on the ground of their being contrary to law and evidence, of course differed with the juries. The judge who sat last on the case, declared he was not satisfied with the verdict, but that after such repeated expressions of the opinions of several juries, be did not feel authorised to set aside the last verdict. Judgment was accordingly given for the plaintiff, and the defendant appealed.
There is not much contradiction in the evidence. It appears pretty clearly, that the slave was hired as a sawyer, and that there was no express understanding he was not to be employed at other work. The parties stipulated, that once every two weeks, the slave should' have permission to come from the defendant’s plantation, to Plaquemine, to visit his wife. The nature of the country prevented this visit being made any other way than by water. A week previous to the time at which the slave should have made this visit, the defendant had occasion to bring some articles from Pla-quemine, and he sent the slave in a skiff, accompanied by a white man, to bring them. The. plaintiff lived on the Bayou, and the skiff necessarily passed before his door. It stopped there on the way up, and the plaintiff understanding where and on what errand the slave was sent, gave him directions to procure a jug of whiskey, and leave it at home as he returned. The whiskey was obtained according to the master’s directions. On descending the Bayou Plaquemine, the white man, already mentioned, and the slave stopped at the house of one Placide. The former went and slept in the house all night. He swears he endeavored to induce the slave to leave the skiff, but he could not persuade him to do so. In the morning the negro was missing, and a few days after, his body was found in the bayou.
There are several other circumstances proved, not necessary to be noticed, and several sworn to, which are either contradicted by other witnesses, or rendered doubtful from circumstances which need not be stated at length.
Although three juries have returned similar verdicts, if the Supreme Court cannot agree with them on the facts, the cause will ha remanded.
We have examined this case with anxiety, to find in it facts, which would authorise us to agree with the verdict, and affirm the judgment below. We have been unable to discover any thing, which permits us to do so. If the verdicts of the juries be correct, it must be on matters of which they had a knowledge, and which do not appear on record. On such knowledge we cannot act. We think the best course to pursue with the case, is to remand it for a new trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled and reversed, and it is further ordered and decreed, that this cause be remanded for a new trial, the appellee paying costs of this appeal.